SIMON, Judge.
Wife appeals from a dissolution of marriage decree entered in the Circuit Court of St. Louis County. The trial court dissolved the marriage, divided the property, including husband’s pension plan, denied wife maintenance and awarded custody of the parties’ child to husband.
On appeal, wife contends the trial court erred in: (1) failing to consider the misconduct of husband during the marriage as required by § 452.330.1(4); (2) dividing husband’s pension plan in that the evidence as to the pension plan is insufficient to support the division; (3) dividing the property in that the record fails to distinguish between marital and separate property and the court’s order is silent as to which items distributed are marital; and (4) failing to award maintenance to wife. We affirm.
Property acquired during a marriage and prior to a decree of dissolution is presumed to bé marital property. In re Marriage of Schulz, 583 S.W.2d 735, 742[8-ll] (Mo.App.1979). With this princi-*637pie in mind, our review of the record, which is unclear at first glance yet sufficient, results in a finding that the division of marital property is just. There is sufficient evidence to support the trial court’s division of property and to distinguish between marital and separate property. Wife’s third point is without merit.
The remaining points are likewise without merit. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accord with Rule 84.16(b).
CRIST, P.J., and PUDLOWSKI, J., concur.